ADAMS, Circuit Judge, concurring.
Although I agree with the result reached by the majority, I write separately primarily to emphasize the narrowness of today’s holding. First, as I understand the case, the Court holds that the combination of erroneous decisions and delays which resulted in the denial of a career appointment to Nathan Smith was sufficiently inordinate to be unlawful. We do not suggest, however, that bureaucratic negligence will inexorably rise to the level of “arbitrary and capricious action” for purposes of the Administrative Procedure Act (“APA”). Second, in reversing the district court’s order to reinstate Smith to his term position, the Court is not in any way passing on the merits of Smith’s claim that he was wrongfully discharged from his old post. Rather, as I analyze the remedy issue, the order directing that Smith be appointed to a career position rendered moot any nonmone-tary claim based on Smith’s discharge from his term position. To ensure that the decision not be misconstrued, I add the following explanation.
I.
Because the Marshals Service officially represented that term deputies for the Anti-Air Piracy Program would be “converted” to career status after successfully completing a period of probation,1 the Court holds that the agency committed itself to conducting a regular program of “conversion” in a nonarbitrary and noncapricious manner. This commitment imposed a judicially reviewable limit on administrative discretion, a limit unrelated to the fact that the conversion program was not authorized. It therefore seems unnecessary to assert that statements by certain members of the *301Service were “misrepresentations,”2 and I do not join any suggestion to that effect. Additionally, the Service’s self-imposed limit on discretion did not depend on the details of the statutes and rules governing employment in the competitive and excepted service. Consequently, I do not join the extensive discussion in Part I.A., supra, Maj.Op. at 280-283, insofar as it might be interpreted as controlling statements of law, rather than factual background only.
Nevertheless, the majority is surely correct that the actions of the Marshals Service in this case are not immune from judicial review under section 10 of the APA, 5 U.S.C. § 701(a)(2) (1976). Given the Service’s commitment to a regular program of conversion, it cannot be said that the agency has such “broad discretionary powers” that “there is no law to apply.” Local 2855, AFGA (AFL-CIO) v. United States, 602 F.2d 574, 578-9 (3d Cir.1979); Gatter v. Nimmo, 672 F.2d 343, 345 (3d Cir.1982). The question whether the Service’s program was conducted in a nonarbitrary and nonea-pricious manner presents a classic legal choice well-fitted to the “peculiar competence” of courts. Local 2855, supra, 602 F.2d at 579. In view of the presumption favoring judicial review under the APA, id. at 578, the Service’s actions in this proceeding are not committed solely to agency discretion by law under 5 U.S.C. § 701(a)(2), and are therefore reviewable.
I also am in accord with the majority’s conclusion that the appropriate standard for review is the “arbitrary and capricious” test of 5 U.S.C. § 706(2)(A) (1976). Since federal personnel decisions must be accorded substantial deference, see United States v. Tes-tan, 424 U.S. 392, 406, 96 S.Ct. 948, 957, 47 L.Ed.2d 114 (1976), and since the Service’s failure to convert Smith does not fall squarely into the category of a discharge, I agree that there is no reason to extend the rule of Charlton v. United States, 412 F.2d 390 (3d Cir.1969), and apply the “substantial evidence” standard of 5 U.S.C. § 706(2)(E) (1976).
What most concerns me about today’s decision is that the majority’s application of the “arbitrary and capricious” test not be misinterpreted. Judge Garth points to two reasons why the Service’s failure to convert Smith to career status was arbitrary and capricious: first, the series of five “misunderstandings and errors” which delayed the Service in requesting Smith’s name on a certificate of eligibles from June 30,1972— when he had successfully completed his probationary period — until after his dismissal pursuant to a Reduction in Force (“RIF”), see Maj.Op. at 295-296; and second, the Service’s continued reliance on the FBI Report after deciding to extend Smith’s term appointment beyond his probationary period. See Maj.Op. at 296-297. My understanding of this holding is not that, strictly speaking, these are two independent grounds for finding the government’s actions arbitrary and capricious, but rather that the two grounds are closely interrelated. When, as here, the government establishes a program whereby term deputies who successfully complete their probation period will be converted to career status and a series of delays prevents an employee from being converted after successful completion of the probationary term, the government must either rationally explain the delays or rationally explain its decision not to correct the effect of the delays.
In this case, the government did neither. To say that the delays resulted from “misunderstanding and error,” as did the Civil Service Commission Appeals Review Board, App. at 65, is not a sufficient explanation. The government’s refusal to correct the effect of the delays was justified only by reference to the FBI Report. The Service conceded as much in its three letters to the Senators from Pennsylvania. Tr. at 854, *302858 and 861; Appellant’s Exh. 32, 36 and 38. Yet, the Service had itself effectively repudiated the FBI Report after rescinding its February 1972 termination order and reappointing Smith for a new 3-year term as a temporary deputy. In light of the Service’s implicit admission that the FBI Report was irrelevant, its subsequent reliance on the Report was manifestly irrational.3 Thus, the errors and misunderstandings that delayed Smith’s conversion, when taken together with the Service’s reliance on the FBI Report, rendered arbitrary and capricious the failure to convert Smith.
II.
I concur in the holding that under 5 U.S.C. § 706(1) (1976) Smith should be appointed to a permanent position at the grade and salary he would have attained had the Service not unlawfully withheld his appointment. I also agree that Smith’s claim for back pay in excess of $10,000 must be heard by the Court of Claims. 28 U.S.C. § 1346(a)(2). Finally, I am in accord with the conclusion that the district court should not have decided Smith’s claim for reinstatement to a term position. But I cannot join entirely with the reasoning of my colleagues in reaching this result.
To my mind, the district court’s order to appoint Smith to a career position mooted his claim for term reinstatement. The injunction directing Smith’s career appointment can be conceptualized as a 2-step remedy: first, an order to reinstate Smith to a position comparable to his old term appointment; second, an order to promote Smith from his old post to a career position. Once the district court directed that Smith be appointed to the permanent post he would have held absent the Service’s improper conduct, any additional injunction directing Smith’s reinstatement became redundant. To that extent, Judge Garth is correct that the district court “lacked power” to issue a separate order for term reinstatement. See Maj.Op. at pp. 298, 299.
The mootness of Smith’s claim for term reinstatement does not, however, justify the conclusion that the term position was “not unlawfully” withheld. See Maj.Op. at 298. Conceivably, Smith’s allegation that he was unlawfully discharged from the term position states a cause of action under 5 U.S.C. § 706(1). But for the Service’s arbitrary and capricious failure to “convert” Smith, he would not have been within the ambit of the 1973 RIF in the first place. Because of these peculiar facts, the Service’s refusal to exempt Smith from its 1973 RIF may have constituted “agency action unlawfully withheld” for purposes of section 706(1). We need not reach this difficult issue, however, since the injunction directing a permanent appointment necessarily incorporates the nonmonetary relief that might be granted for a wrongful discharge from the term position. Our disposition of this case does not moot any monetary claims premised on Smith’s discharge from the term position, but such monetary relief — being part of a claim for damages in excess of $10,000 — falls within the exclusive jurisdiction of the Claims Court.
Thus I agree with Chief Judge Seitz that any remaining claims based on Smith’s discharge from his term position are monetary. Chief Judge Seitz, however, reaches this conclusion by reasoning that the demand for term reinstatement can amount only to a disguised claim for monetary damages. See Maj.Op. at 299 n. 40. In practical terms, there appears to be no difference between viewing the issue as a mootness problem, as I do, or as a “disguised monetary claim” problem, as does Chief Judge Seitz. But analytically I do not think this case falls squarely within the principle of *303Hoopa Valley Tribe v. United States, 596 F.2d 435, 436, 219 Ct.Cl. 492 (1979), or the decisions which require immediate referral to the Court of Claims when a case contains no substantial nonmonetary claims. See Denton v. Schlesinger, 605 F.2d 484 (9th Cir.1979); Polos v. United States, 556 F.2d 903 (8th Cir.1977). Smith’s claim for relief involves a substantial nonmonetary demand for career appointment which, as the Court of Claims explained, Smith v. United States, 654 F.2d 50, 52, 228 Ct.Cl. 168 (1981), could be heard only by the district court. Moreover, had we not mooted the nonmonetary claims arising from Smith’s term discharge, his term reinstatement also might have provided a substantial basis for retaining jurisdiction in the district court. I therefore prefer to analyze the vexing jurisdictional problem of this case in terms of mootness.
Although the district judge did not explain his unusual order directing that Smith receive both permanent appointment and term reinstatement, I suspect that this remedial approach was chosen out of an apprehension that United States v. Testan, 424 U.S. 392, 96 S.Ct. 948, 47 L.Ed.2d 114 (1976), might foreclose Smith from asserting a backpay claim if he received only an order for permanent appointment. I too am concerned that the Court not inadvertently deprive Smith of his claim for damages, but I do not believe it does so today. The Testan opinion makes clear that the Court of Claims may not award back pay for a position to which a plaintiff has not been appointed. Since Smith was appointed to and did serve in a term position until his discharge, Testan would appear to pose no barrier to a backpay claim based on the term position. As for backpay based on Smith’s career appointment, I am not persuaded that Testan bars a backpay award to a plaintiff who, by order of a district court, has been appointed to a career position that the court determined had been arbitrarily and capriciously withheld; Tes-tan did not decide such a question. In interpreting its own jurisdiction to hear Smith’s case, the Court of Claims dealt ambiguously -with the Testan problem, but intimated by its construction of Phillips v. United States, 227 Ct.Cl. 532 (1981), that it could consider a backpay claim based on Smith’s wrongfully withheld career position once he had received a career appointment. Smith v. United States, supra, 654 F.2d at 53; but see id. at 52 (“We still could not give the employee back pay for a position to which he was not appointed ... ”). These issues must be resolved in the first instance by the Court of Claims, but I wish to emphasize that, at least as I view it, the decision today does not reject the merits of any claim regarding the term position Smith may make in the Claims Court.
III.
With the understanding that the result reached by the Court rests on the entire combination of circumstances that prevented Smith’s conversion to career status and that we do not in any way reach the merits of Smith’s claim that he was wrongfully discharged from his term position, I concur.

. The many statements by members of the Marshals Service assuring new term deputies that they would be converted, see esp. Tr. at 127, 617-18, 639-41, may not have been sufficient to constitute an official commitment by the agency. These representations were, however, confirmed as a policy of the agency by the June 16, 1972 memorandum from the Personnel Officer for the Marshals Service directing that the field offices begin the “process of converting term deputies to career conditional appointments.” Tr. at 803, Appellant’s Exh. 25.


. See Maj.Op. at 294. I am aware that generally the government cannot be estopped by the unauthorized statements of its agents, see Schweiker v. Hansen, 450 U.S. 785, 788-90, 101 S.Ct. 1468, 1470-71, 67 L.Ed.2d 685 (1981), Jackson v. United States, 573 F.2d 1189, 1197, 217 Ct.Cl. 25 (1978), and that therefore we must make clear that no program of conversion is authorized by federal statute or regulations. To say this, however, does not mean that members of the Marshals Service engaged in “misrepresentation.”


. As I read it, the majority opinion does not hold that, prior to implicitly repudiating the FBI Report, the Service could not rationally consider the Report’s indication that a candidate for career status had received four reprimands and a charge of “Conduct Unbecoming an Officer.” See Maj.Op. at 296. Indeed, such marks on the record of a potential career marshal could be sufficient to show a candidate’s unfitness for permanent appointment, even if the Report also contains “uncorroborated hearsay and innuendo.” See id at 284 n. 20.